Citation Nr: 0332183	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-02 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
October 1973, and from January 1974 to January 1977.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a June 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  In that decision, among other things, the 
RO granted service connection for tinnitus and assigned a 10 
percent evaluation.  The RO also denied service connection 
for PTSD.  

REMAND

VA is required to advise claimants of the evidence needed to 
substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  The 
notice requirements of 38 U.S.C.A. § 5103(a) are not met 
unless VA can point to a specific document in the record.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not been provided with the specific notice required by 
38 U.S.C.A. § 5103(a) and Quartuccio.

The veteran is currently receiving a 10 percent rating for 
tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  This 
is the highest available rating under this Code.  He is 
seeking to establish a separate 10 percent rating for 
tinnitus for each ear.  VA's General Counsel issued a 
precedential decision in which it determined that separate 
ratings for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code.  See 
VAOPGCPREC 2-2003 (May 22, 2003); see also 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003).  

A January 2001 treatment record notes the veteran's reported 
history of being involved in car accidents in service.  The 
staff psychiatrist noted that the veteran did not complain of 
re-experiencing the events, and was able to recount the 
events without discomfort.  The veteran was noted as enjoying 
relationships with many friends, denied any dissociative 
phenomena, denied hypervigilance, was comfortable driving 
himself to work, and did not endorse other symptoms of PTSD-
like phenomena.  The psychiatrist's impression was mood 
disorder and history of alcohol dependence.  

In a March 2001 the veteran was sent a PTSD questionnaire to 
identify the specific details of his claimed stressors.  The 
record does not reflect that the veteran has returned the 
questionnaire to the RO.  The Board notes that, "If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992); Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996).  

Accordingly, further appellate consideration will be deferred 
and the veteran's claims are REMANDED to the RO for the 
following action:

The RO should provide the veteran with a 
VCAA notice letter concerning his claims 
that takes into account the time limits 
of 38 U.S.C.A. § 5103(b).  

Then, if otherwise in order, the case should be returned to 
the Board.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




